DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itaba et al. (US 5185203) in view of Ohkawa et al. (US 6720097) and evidence given in Schrauwen (US 2015/0035720).
Regarding claim 6, Itaba discloses a laminate containing a polyethylene film, i.e. a polyethylene film substrate, comprising polyethylene resin and crosslinking agent (abstract, col. 5, lines 30-33) and a heat sealing layer containing ethylene vinyl acetate, i.e. polyethylene film layer, (col. 2, lines 41-44) wherein both sides of the polyethylene film substrate are irradiated with an electron beam (col. 4, lines 60-62, col. 5, lines 14-16). Itaba does not disclose that polyethylene film layer is irradiated and therefore it is clear that the polyethylene film layer of Itaba is not irradiated with the electron beam. Given that the laminate of Itaba discloses two layers, it is clear that the laminate meets the present claim limitation of laminate consisting of a polyethylene film substrate and a polyethylene film layer.
Itaba fails to disclose styrene elastomer.
Ohkawa discloses a laminate (col 19, lines 42-50) comprising a substrate film comprising polyethylene and ABS resin to obtain excellent in mechanical, physical, chemical and other properties (col 7, line 55 to col 8, line 1). It is evidenced by Schrauwen that ABS resin is an elastomer (paragraph 0071). 
It would have been obvious to one of ordinary skill in the art to use the ABS elastomer of Ohkawa in the polyethylene film of Itaba to obtain excellent in mechanical, physical, chemical and other properties. Given that Itaba in view of Ohkawa discloses the same polyethylene and ABS elastomer as claimed in present claim, it is clear that the ABS elastomer of Itaba in view of Ohkawa would function as crosslinking agent. 
Regarding claim 12, Itaba in view of Ohkawa discloses a package comprising the laminate of claim 6, wherein Itaba does not specifically disclose that the side of the polyethylene film layer that is not irradiated with the electron beam is located on an inside of the package. However, given that there is only two possibilities such as polyethylene film layer to be outside or inside of the package, when the polyethylene film layer is located inside of the package, it meets the present claim.
In light of the overlap between the claimed laminate and the laminate disclosed by Itaba in view of Ohwaka, absent a showing of criticality for the presently claimed laminate, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use laminate which is both disclosed by Itaba in view of Ohwaka and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Response to Arguments

Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
Applicant argues that crosslinking can be accomplished by irradiating both surfaces of the stock sheet with electron beams or by a multilayer coextrusion of a polyethylene resin. However, it is noted that there is nothing in the present claim that recites such limitation. The present claim only recites a specific crosslinking agent. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Itaba fails to disclose or suggest the specific crosslinking agents recited in claim 6. It is agreed and which is why Ohkawa reference is used to teach specific claimed limitation.
Applicant argues that the crosslinking agent and crosslinking mechanism disclosed in Itaba are clearly different from those according to the present invention. However, it is noted that Itaba does disclose crosslinking agent in col. 5, lines 30-33. Further, the examiner agrees that Itaba fails to disclose the specific crosslinking agents as claimed in present claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787